Title: To Thomas Jefferson from Joseph Barnes, 20 December 1802
From: Barnes, Joseph
To: Jefferson, Thomas


          
            Sir,
            Livorno Decemr. 20th 1802.
          
          On my Arrival from the north of Italy I had the pleasure of receiving my Commission for the Island of Sicily in the month of Novr. brought by Commodore Morris, and left in care of my friend Mr Appleton from whose hand I reced. it. I am well persuaded Mr Jefferson will excuse me for observing, that I did flatter myself I should have reced. the appointment for the two Sicilies, which include Naples; and, I am equally persuaded Mr Jefferson will believe me when I assure him that motives of interest never induc’d me to apply for the appointment.—I am not fond of boasting of my regard for my Country, tho’ perfectly sensible no individual feels more Amer Patria than I do. Knowing the patriotism and integrity of Mr Jefferson’s mind; and the independence of his sentiments, I take the liberty of communicating mine freely; first, foreigners can never feel what native Citizens feel; consequently a number of Evils occur from the want of natural interest; a more convincing proof cannot exist than the conduct of Mr Mathieu of Naples, of which I believe Mr Mazzei, Mr Jefferson’s old friend, and others have fully inform’d Mr Jefferson, his inattention has universally been so detrimental to the interest of the United States, from his conduct relative to the Louisa of Philada., his appointment of Vice consuls of the worst of characters, and of whom they say he reced. money!! That foreigners Who are appointed by & under the Comptrol of native Citizens of the U.S. may probably in some instances be more useful than Natives is admissible, but those appointed by Mr Mathieu are of such an order of men that ought not to fill even a private situation much less a public one—The man he appointed at Messina was the Vice consul to the British who, from his base conduct in the sale of some prizes, was sent for on Board by the British Commodore Trowbridge, and when on Board, convinc’d by the commodore from the Accounts of infamy in Robbing the seamen, and forced to disgorge near 1000 £ Sterg. or he would have been hung up to the Yard arm, which circumstance is well known to every one in Messina; and, after this, is such a man to represent our Nation?—The character of the man in Palermo I believe I troubled Mr Jefferson with in a former letter, he almost confesses like a British Senator once did to his constituents, who wanted him to vote against the Ministry, who gave 2500 £ Sterg. for his Borough, that he bought them for 2500 £ Sterg. & he should sell them for as much profit as possible: The conduct of the man in question at Palermo to Capt. Sawyer of the Brig Fox of Boston was most shameful.
          Other motives more powerful than the above induce me to trouble Mr Jefferson with further observations; not merely to remove grievances which exist, but by means of good arrangements with the Neapolitan Government to obtain future advantages, in commercial objects that would benefit my Country; this I am deprived of doing, as the King and Court have removed from Palermo to Naples, where I cannot consistently reside while my office is in Sicily about 150 Miles distant—In all these weak and despotic Governments, ’tis necessary to be on the spot, keep up a little parade of offices, & in fact; Bribe some of the officers about the court—Mr Jefferson being so well Acquainted with the political History of Most Nations, it would be presumption in me to take up his time by detail, shall therefore only observe that no commercial advantage is to be gain’d in these Countries, particularly Naples, except by the force of Arms, or force of influence—the British & French gain advantages by the first; we should try to keep up with them by the second means.—It is not vanity in me to notice, that thro’ some contracts I have had with the British Govt. in the Kingdom of Naples, I am well acquainted with some of the principal characters about the Court—should Mr Jefferson think it proper to make a change, and add it to my appointment, my exertions I flatter myself will be fully equal to his expectations, and to my promises; should he however think otherwise at this moment, I shall nevertheless, as far as my circumscribed situation will permit, in the Island of Sicily, promote the interest of my Countrymen & benefit of my country; and wait a more favorable opportunity. One point Mr Jefferson must permit me to notice, which I am well persuaded has been done without his knowledge and I am equally persuaded when known to him, he will not approve of; being a thing contrary to the usage of all Nations in regard to their respective Consuls; and injuring them in the Esteem of the Governments in which they reside, to represent their own; it does not affect me alone; and Mr Jefferson will clearly perceive that it is not any pecuniary interest which prompts me to notice it; the British & French Vessels of War, and indeed Ships of War of all Nations, except ours; when they arrive in any Port apply naturally to the Consuls of their respective Nations for any Supplies necessary—Our Commanders Acting differently at Leghorn has surprized the People much, and indeed Occasion’d many remarks, consequently astonishment at Mr Appleton’s not being applied to—And, when I arrive in Sicily, the same remarks will naturally be made; and, by any jealous person making a bad use of this circumstance, they may very properly say, as their own Government has not confidence in them to supply their Vessels of War, of course the parties cannot have confidence in our Government.—Mr Smith, the secretary of the Navy, no doubt has done it without reflection, and, when convinced of the injury it may do, our Govt. I am sensible he will feel a pleasure in correcting it.—
          I shall now submit to Mr Jefferson a few observations relative to our situation respecting the Barbary powers, and the means in my opinion best calculated to remove the Evil should the trade be consider’d of consequence; first, if a consul general, or a charge d’affaires was constituted to reside at Malta or in Sicily to comptrol, and with whom all the consuls of the coast of Barbary should corrispond, & he with the U.S. great good might result, as he could not be menaced, by the tyrany of those pittit powers; consequently act independently for the interest of his Country.
          And, should the British keep Malta, which most likely they will, by proper management & a good understanding with them these frequent and unprovoked Wars with those pirates might easily be avoided; I am on such good terms with the present Governor Ball, of Malta, that I know I could do much good, & lay the foundation of more; notwithstanding the jealousy of the British in regard to our trade; and I am well satisfied that the freedom of the Mediterranean with about 20.000 £ Sterg. to the French Minister Taleyrand might easily be effected—The Swedes have procured their peace thro’ the medium of the French; and, thro’ the medium of the French & British we may always keep at peace—Knowing the independent spirit of Mr Jefferson, I am aware he will probably not approve, but tho’ we dispise the means we may approve the effect; and indeed under our present circumstances we are at too great an expence; and shall I fear be obliged to come at least in part to their terms.—
          The only mode I can perceive, should it be Mr Jefferson’s determination not to submit to the impositions of these Barbarians; would be: by making an arrangement with the Neapolitan Govt. who are dreadfully oppress’d by those pirates; so much so; that along the whole south Coast of Sicily, the Turks venture on shore and carry away whole families!—And while they have plenty of Wheat & corn at Mamfredonia in the Adreatic, & even in the south of Sicily, they are much in want in Palermo, Messina and Naples, and obliged to buy foreign Wheat &c at great prices; indeed, at a place call’d Licata near Cape Passaro, in the south of Sicily tho only about 150 Miles from Messina the difference of the price of Wheat & corn will be nearly ⅓d—as there are no Roads thro’ great part of the Island of Sicily; And, the Turks will not permit their Vessels to Navigate; a small Vessel will remain some times two months in port before she will attempt to sail—On my return from Malta to Girgenti on the South coast of Sicily; I was surrounded at one time by four Turkish Vessels, and saw I suppose in the distance of 60 miles nearly twenty—
          The object of my troubling Mr Jefferson with this Account is simply to show, that I think the Neapolitan Govt. would be very happy to pay for ten or twelve Vessels of War, “chiefly Schooners similar to the Enterprize answer best, as they sail quick & are powerful enough for any of the Turks,” to join them; &, fixing Sicily as the general rendivous—From thence to Malta, Sardinia, Gibralter, and on along the coast of Genoa, Leghorn & Naples, changing, & keeping continually the stations, our Vessels, would always have a convoy, as well as the Neapolitans—We should improve our Navy and render ourselves respected in this quarter, at little expence—however my Sentiments have never been in favor of a Navy nor Army, but if a Navy must be kept, tis as well to be thus employ’d with such force as to command respect for the Nation & itself—otherwise we must submit to similar measures to the Danes & Swedes.—
          The Neapolitans are under such terror of the Turks; that a Kings Vessel of double force will scarcely attack them—and Arm’d Vessels of 10 Guns are often desert’d by the men in their Boats, when only pursued by a Row-Galley with 30 or 40 men without cannon; I am therefore well satisfied in my mind; that the Neapolitans would be happy to pay ⅔rds of our expence for the consideration of a certain convoy & protection of their trade.—
          Having troubled Mr Jefferson with a much longer letter than I first intended; I only wish any of my Ideas may, from his superior judgement, be put into such a shape as to be useful to my country; from whose, liberality, independence & perseverence I expect every good that can attend our common Country—and only wish all my countrymen were as sensible as myself of the favorable disposition, he would remain in the office of chief Magistrate ’till he should have accomplish’d the perfectionation of the great Machine of Government upon such unerring principles as to ensure the perpetuation of Liberty, Republicanism & Virtue in the United States, made them the model & envy of the World—in haste 
          I have the honor to be with the highest sentiment of respect Mr Jefferson—your obedt. Sert.—
          
            J: Barnes
          
          
          
            P.S. in a few days I shall set out for Naples to get my commission acknowledged—shall then be under the necessity of returning to Genoa & Marseilles to close some matters of importance, which effected shall proceed to Sicily, make my arrangements & commence my office—mean while shall have a despatch there—
            NB—much is said here, which circumstances seem to corroborate, of a new rupture between the French & English—at this moment the French Virtually govern all Italy,—their troops are in all the states except those of Rome & Naples—& such is the state of the finances of the Emperor of Germany, that his Bank paper especially at Venice is at 20 pr ct. discount—
          
        